UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


LIBERTY GLOBAL LOGISTICS LLC,

                                        Plaintiff,                      19 Civ. 3842 (PAE)
                        -v-
                                                                              ORDER
 BOMIN BUNKER OIL CORP.,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       A conference is hereby scheduled for Monday, June 28, 2021, at 4:00 p.m. The parties

should be prepared to discuss the scheduling issues in this case presented by defense counsel's

serious medical condition, including plaintiff's resistance to modifying the trial schedule in light

of that unexpected development.

       This conference will be conducted telephonically. The parties should call into the

Court's dedicated conference line at (888) 363-4749, and enter Access Code 468-4906, followed

by the pound(#) key. Counsel are directed to review the Court's Emergency Individual

Rules and Practices in Light of COVID-19, found at https://nysd.uscourts.gov/hon-paul-

engelmayer, for the Court's procedures for telephonic conferences and for instructions for

communicating with chambers.

       SO ORDERED.



                                                              PAULA. ENGELMAYER
                                                              United States District Judge
Dated: June 24, 2021
       New York, New York
